FILED
                           NOT FOR PUBLICATION                             AUG 26 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30170

              Plaintiff - Appellee,              D.C. No. 2:12-cr-06024-FVS-1

  v.
                                                 MEMORANDUM*
FIDEL ANTONIO MENDEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Fred L. Van Sickle, Senior District Judge, Presiding

                        Argued and Submitted June 4, 2014
                               Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN, Senior
District Judge.**

       1. The district court properly rejected Fidel Mendez’s Second Amendment

challenge. Mendez’s prior juvenile adjudication is a conviction of a “crime

punishable by imprisonment for a term exceeding one year” under 18 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.
                                                                           Page 2 of 3
§ 921(a)(20). See United States v. Mendez, – F.3d – (9th Cir. 2014). As an

individual with a prior conviction satisfying § 921(a)(20), Mendez is “categorically

different from the individuals who have a fundamental right to bear arms.” United

States v. Vongxay, 594 F.3d 1111, 1115 (9th Cir. 2010). Section 922(g)(1) is a

“presumptively lawful regulatory measure[]” and does not unconstitutionally

burden whatever Second Amendment rights Mendez may have. See id. (quoting

District of Columbia v. Heller, 554 U.S. 570, 627 n.26 (2008)).

      2. Mendez also contends, citing our decision in United States v. Tighe, 266

F.3d 1187 (9th Cir. 2001), that the use of his juvenile adjudication as a predicate

offense violated his due process rights. But Tighe raised an Apprendi

issue—whether the fact of a juvenile adjudication needed to be proved beyond a

reasonable doubt to the jury—and has nothing to say about the use of a juvenile

adjudication as a predicate conviction. See id. at 1193. In this case, because a

prior conviction is an element of the offense, the government would necessarily

have borne the burden of proving the fact of Mendez’s juvenile adjudication

beyond a reasonable doubt.

      3. The district court properly denied Mendez’s motion to suppress. Officer

Horn needed only reasonable suspicion to conduct a brief investigatory stop. See

United States v. Brignoni-Ponce, 422 U.S. 873, 880–82 (1975). He believed the
                                                                         Page 3 of 3
shotgun had a shortened barrel and articulated reasonable and specific facts

supporting his belief, which was based on his years of training and experience as a

law enforcement officer. Once Officer Horn learned Mendez owned the gun and

had a prior felony conviction, Officer Horn had probable cause to seize the gun.

      AFFIRMED.